        Case 1:20-cv-04392-VEC-BCM Document 40 Filed 03/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  3/16/21
    ABRAHAM CRUZ,

                                   Plaintiff,
                                                                20-CV-4392 (VEC) (BCM)
                       -against-
                                                                 ORDER OF SERVICE
    I.C.M. MANHATTAN, NY, et al.,

                                   Defendants.

BARBARA MOSES, United States Magistrate Judge:

         Plaintiff, currently incarcerated in a State Correctional Institution in Pennsylvania, brings

this pro se action against various individuals affiliated with the Metropolitan Detention Center in

Brooklyn, New York, where he was formerly detained, alleging violations of his constitutional and

state-law rights. By order dated June 30, 2020, the Court granted plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. 1 Pursuant to orders dated January 8, 2021

(Dkt. No. 34) and February 9, 2021 (Dkt. No. 37), plaintiff timely filed a Third Amended

Complaint on March 2, 2021. (TAC) (Dkt. No. 39.) The TAC names the following individuals as

defendants: Suzanne Hastings (Warden), William Ryan (Psychiatrist), "Mannanlein" (Inmate),

Maria Manning (Registered Nurse), Kari Schlessinger (Chief Pscyhologist), Tonya Cooper

(Registered Nurse), and Michael McManus (Plaintiff's Cellmate). Additionally, the TAC describes

conduct by three other unnamed correctional officers. A review of the TAC, however, demonstrates

that plaintiff clearly asserts claims against only the following individuals: Suzanne Hastings,

William Ryan, "Mannanlein," and Maria Manning. The United States Attorney has been unable to

identify a cellmate named "Mannanlein," despite reasonable efforts. (See Dkt. Nos. 27, 35.)


1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
      Case 1:20-cv-04392-VEC-BCM Document 40 Filed 03/16/21 Page 2 of 4




Consequently, the Court now directs service of the TAC upon Suzanne Hastings, William Ryan,

and Maria Manning.

                                           DISCUSSION

       Because plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summons and complaint be served within 90 days of the date

the complaint is filed, plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The Court

therefore extends the time to serve the TAC until 90 days after the date the summons is issued. If

the complaint is not served within that time, plaintiff should request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x

50, 52 (2d Cir. 2010) ("As long as the [plaintiff proceeding IFP] provides the information necessary

to identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good

cause’ for an extension of time within the meaning of Rule 4(m).").

       To allow plaintiff to effect service on defendants Suzanne Hastings, Maria Manning, and

William Ryan through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue a summons and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service upon these

defendants.

                                                  2
       Case 1:20-cv-04392-VEC-BCM Document 40 Filed 03/16/21 Page 3 of 4




        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

        The Clerk of Court is respectfully directed to mail a copy of this order to the plaintiff,

together with an information package.

SO ORDERED.


 Dated:    March 16, 2021
           New York, New York

                                                                  BARBARA MOSES
                                                             United States Magistrate Judge




                                                  3
      Case 1:20-cv-04392-VEC-BCM Document 40 Filed 03/16/21 Page 4 of 4




                       DEFENDANTS AND SERVICE ADDRESSES

Metropolitan Detention Center Brooklyn, 80 29th Street, Brooklyn, NY 11232
               Suzanne Hastings

               Maria Manning

The service address for defendant William Ryan, who is retired, will be provided to the Clerk of
Court and Marshals ex parte.
